DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04 April 2022 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 6-12, 14, 15, 37 and 44 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Alving et al. (U.S. Patent No. 6,723,056, hereinafter Alving) in view of in view of Haskett (U.S. Patent No. 5,792,242, hereinafter Haskett).
	With respect to Claim 6, Alving discloses [see fig 6 unless otherwise noted] a portable drug sampling device for handheldly collecting a sample from exhaled breath of a subject for further sensor-based analysis, comprising: a housing [housing of 30] comprising at least one inlet [near 31] and at least one outlet [near 32] for said exhaled breath to exit through, and a permeable sampling membrane [37] arranged across said housing lying in a plane substantially parallel to a plane of the inlet opening and transversal to flow of exhaled breath from said at least one inlet to said at least one outlet, and wherein said sampling membrane comprises filtration layer [37]; and wherein said sampling membrane is arranged to collect the sample comprising aerosols and drug compounds carried by the aerosols from said exhaled breath passing through said sampling membrane, the sampling membrane designed and configured to collect and retain the aerosols for subsequent extraction of the sample from the sampling membrane for analysis.
	Alving does not specify if the filtration layer is non-woven.
	Haskett discloses a breath filter that has a spunbonded layer on the filter to reinforce the strength of the filter.  See column 4, lines 50-57 and column 5, lines 24-46.
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention modify Alving’s filter by adding a spunbonded carrier layer for the benefit of having a more durable filter.
	With respect to Claim 7, Alving discloses further comprising a volume measure unit [40; fig 4] configured to measure a volume portion less than a pre-defined volume of said exhaled breath that has passed through said sampling membrane.  See column 7, lines 1-20.
	With respect to Claim 8, Alving discloses further comprising a tubular element [31] having a mouthpiece section for said subject to exhale into.
	With respect to Claim 9, Alving discloses that a port [34] is arranged downstream said mouthpiece [31] and upstream said sampling membrane [37] and wherein said port is adapted to extract a defined portion of said exhaled breath into said a volume measure unit.
	With respect to Claim 10, Alving discloses further comprising a volume measure unit comprising a gas volume collecting element [40] having a volume and wherein: a port [34] is arranged downstream said mouthpiece [31] and upstream said sampling membrane [37] and wherein said port is adapted to extract a defined portion of said exhaled breath into said volume measure unit; and wherein said volume of said gas volume collecting element is proportional to a volume of said defined portion of said exhaled breath.  See column 7, lines 1-20.
	With respect to Claim 11, Alving discloses that said volume collecting element is a non-elastic bag with a predetermined volume.  See column 7, lines 1-20 and note that the bag is a fixed volume, thus non-elastic.
	With respect to Claim 12, the combination of Alving and Haskett disclose the device according to claim 6, wherein said filter sampling membrane comprises at least one further layer being a spunbonded carrier.  The combination used to reject claim 6 uses Haskett’s spunbonded carrier layer.
	With respect to Claims 14, Alving discloses testing human breath and suggest that human breath testing for detecting the presence of drugs is known [see column 2, line 2].  Although Alving’s main embodiment isn’t directed to drug testing, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to try using Alving’s breath testing device to test for drugs as drug testing is a common use case for breath analysis.
	With respect to Claims 15, Alving discloses testing human breath but doesn’t specify specific examples of drugs.  
	The examiner takes official notice that the claimed drugs, an amphetamine, MDMA, cannabis, a cannabinoid, an opiate, 6-AM, cocaine, a benzodiazepine, propoxyphene, methadone, buprenorphine, tramadol, LSD, cathinone, GHB, meprobamate, Z-drugs, tryptamine, and an anabolic steroid are well understood in the art to be drugs and are commonly tested for, but is providing Martin to show cocaine breath analysis [column 14, lines 56-67].  Since the applicant failed to traverse the examiner assertion of "common knowledge" or "official notice taken on a fact", said fact or knowledge is taken to be admitted prior art.  See MPEP 2144.03-C.
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to test a user’s breath for cocaine with Alving’s breath tester for the benefit of determining when someone has used cocaine, an illegal substance.
	With respect to Claim 37, Alving discloses a portable drug sampling device for handheldly collecting a sample from exhaled breath of a subject for further sensor-based analysis, comprising: a housing [exterior of 30] having walls defining an interior space [inside of 30, around 37]; an exhaled breath inlet and exhaled breath outlet disposed in opposition across said interior to define a flow path for exhaled breath from said inlet to said outlet; and a permeable sampling membrane [37] configured to collect aerosols from exhaled breath disposed in said housing across said interior space in contact with the housing walls substantially perpendicular to the flow path of exhaled breath passing through the housing interior space from the inlet to the outlet to collect aerosols from said exhaled breath passing through said sampling membrane
	Alving does not disclose that said sampling membrane is electrostatic and comprises at least one non- woven electrostatic fiber filtration layer being attached to a spunbonded carrier.
	Haskett discloses a breath filter that has a spunbonded [fiber] layer on the filter to reinforce the
strength of the filter. See column 4, lines 50-57 and column 5, lines 24-46. Title indicates electrostatic.
	It would have been obvious to one having ordinary skill in the art before the effective filing date
of the invention modify Alving’s filter with electrostatic fibrous spunbonded carrier layer for the
benefit of having a more durable filter.
	With respect to Claim 44, Alving discloses that the housing includes first and second connectable parts [30 is divided into a left and right half that connect at 33] having walls defining an interior space, the first part including the at least one inlet and the second part including the at least one outlet, wherein the permeable sampling membrane is directly attached to the walls of the interior space, and wherein an area of the permeable sampling membrane arranged across said interior space is greater than an area of the at least one inlet opening.


Claims 13, 38 and 39 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Alving and Haskett in further view of Bernard (U.S. Publication No. 2006/0021302, hereinafter Bernard).
	With respect to Claim 13, Alving does not disclose that said filter membrane is made of a blend of acrylic fibers and polypropylene fibers.
	Bernard discloses a filter made of a blend of acrylic fibers and polypropylene fibers [see para 20].  
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify Alving’s filter with a filtration layer of Bernard’s, namely a layer made of a blend of acrylic fibers and polypropylene fibers for the benefit of having an additional redundant sampling layer, increasing durability in the instance where one layer is defective.
	With respect to Claim 38, Alving discloses that said permeable sampling membrane is further configured to collect non-volatile compounds of at least one drug substance in said exhaled breath [see column 2, line 2] but does not disclose that said filter membrane is made of a blend of acrylic fibers and polypropylene fibers.
	Bernard discloses a filter made of a blend of acrylic fibers and polypropylene fibers [see para 20].  
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify Alving’s filter with a filtration layer of Bernard’s, namely a layer made of a blend of acrylic fibers and polypropylene fibers for the benefit of having an additional redundant sampling layer, increasing durability in the instance where one layer is defective.
	With respect to Claim 39, the combination of Alving and Haskett disclose the device according to claim 38, wherein said filter sampling membrane comprises at least one further layer being a spunbonded carrier.  The combination used to reject claim 38 uses Haskett’s spunbonded carrier layer.



Claims 16 and 34-36 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Alving and Haskett in further view of Loebach (U.S. Patent No. 5,284,054, hereinafter Loebach).
	With respect to Claim 16, Alving does not disclose further comprising plugs configured and dimensioned to seal the housing inlet and outlet after use and removal of the tubular element.
	Loebach discloses a similar breath tester with plugs configured and dimensioned to seal the housing inlet and outlet after use and removal of the tubular element.  See figs 1a/b and plugs 15 and 16.
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to add to Alving plugs configured and dimensioned to seal the housing inlet and outlet after use and removal of the tubular element for the benefit of protecting the interior elements when not in use.
	With respect to Claim 34, Alving discloses further comprising: a tubular element [adjacent 31] having a lumen in flow connection with an inlet of said housing; but does not disclose at least two baffles disposed in said tubular element, arranged on opposite sides of said lumen to provide a non-straight path through the tubular element.
	Loebach discloses at least two baffles [9 and 10; fig 1a] disposed in said tubular element, arranged on opposite sides of said lumen to provide a non-straight path through the tubular element.
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to add at least two baffles disposed in said tubular element, arranged on opposite sides of said lumen to provide a non-straight path through the tubular element to Alving for the benefit of filtering out unwanted large particles.
	With respect to Claim 35, Alving discloses further comprising a mouthpiece section [31] disposed on the tubular element opposite the housing inlet in fluid communication with the tubular element, wherein the mouthpiece section is arranged for the subject to exhale into.
	With respect to Claim 36, Alving discloses further comprising: an exhaled breath measurement port [34] disposed in the tubular element between the mouthpiece section and the housing inlet [entrance at interior chamber near 37], wherein said port is configured to extract a defined portion of the exhaled breath; and a volume measure unit [40] communicating with said exhaled breath measurement port to receive the defined portion of the exhaled breath therethrough, wherein the volume measure unit is configured to determine a pre-defined volume of exhaled breath has passed through the sampling device by measuring the volume of the defined portion of exhaled breath extracted by the exhaled breath measurement port. [see column 7, lines 1-20]

Claims 40 and 41 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Alving, Haskett and Bernard in further view of Loebach.
	With respect to Claim 40, Alving discloses further comprising: a tubular element [adjacent 31] having a lumen in flow connection with an inlet of said housing, said tubular element being detachable from the housing inlet; mouthpiece section [31] disposed on the tubular element opposite the housing inlet in fluid communication with the tubular element, wherein the mouthpiece section is arranged for the subject to exhale into
	Alving does not disclose plugs configured and dimensioned to seal the housing inlet and outlet after use and removal of the tubular element.
	Loebach discloses a similar breath tester with plugs configured and dimensioned to seal the housing inlet and outlet after use and removal of the tubular element.  See figs 1a/b and plugs 15 and 16.
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to add to Alving plugs configured and dimensioned to seal the housing inlet and outlet after use and removal of the tubular element for the benefit of protecting the interior elements when not in use.
	With respect to Claim 41, Alving discloses a portable drug sampling device for handheldly collecting a sample from exhaled breath of a subject for further sensor-based analysis, comprising: a housing [exterior of 30] having walls defining an interior space [interior of 30]; an exhaled breath inlet and exhaled breath outlet disposed in opposition across said interior to define flow path for exhaled breath from said inlet to said outlet; and a permeable sampling membrane [37] disposed in said housing across said interior space in contact with the housing walls substantially perpendicular to the flow path of exhaled breath passing through the housing interior space from the inlet to the outlet to collect aerosols from said exhaled breath passing through said sampling membrane, configured to collect non-volatile compounds of at least one drug substance [column 2, line 2] in said exhaled breath; a tubular element [adjacent 31] having a lumen in flow connection with an inlet of said housing, said tubular element being detachable from the housing inlet; mouthpiece section [31] disposed on the tubular element opposite the housing inlet in fluid communication with the tubular element, wherein the mouthpiece section is arranged for the subject to exhale into; an exhaled breath measurement port [34] disposed in the tubular element between the mouthpiece section [31] and the housing inlet, the exhaled breath measurement port being configured to extract a defined portion of the exhaled breath passing through the tubular element [column 7, lines 1-20]; a volume measure unit [40] communicating with said exhaled breath measurement port to receive the defined portion of the exhaled breath therethrough, wherein the volume measure unit is configured to determine a pre-defined volume of exhaled breath has passed through the sampling device by measuring the volume of the defined portion of exhaled breath extracted by the exhaled breath measurement port [column 7, lines 1-20].
	Alving does not disclose wherein said sampling membrane comprises at least one layer of non-woven filtration and at least one spunbonded carrier layer.
	Haskett discloses a breath filter that has a spunbonded [fiber] layer on the filter to reinforce the
strength of the filter. See column 4, lines 50-57 and column 5, lines 24-46. Title indicates electrostatic.
	It would have been obvious to one having ordinary skill in the art before the effective filing date
of the invention modify Alving’s filter with electrostatic fibrous spunbonded carrier layer for the
benefit of having a more durable filter.
	Alving does not disclose that said permeable sampling membrane comprises a blend of acrylic fibers and polypropylene fibers
	Bernard discloses a filter made of a blend of acrylic fibers and polypropylene fibers [see para 20].  
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify Alving’s filter with a filtration layer of Bernard’s, namely a layer made of a blend of acrylic fibers and polypropylene fibers for the benefit of having an additional redundant sampling layer, increasing durability in the instance where one layer is defective.
	Alving does not disclose at least two baffles disposed in said tubular element, said baffles arranged on opposite sides of said lumen to provide a non-straight path through the tubular element;
plugs configured and dimensioned to seal the housing inlet and outlet after use and removal of the tubular element.
	Loebach discloses at least two baffles [9 and 10; fig 1a] disposed in said tubular element, arranged on opposite sides of said lumen to provide a non-straight path through the tubular element and plugs configured and dimensioned to seal the housing inlet and outlet after use and removal of the tubular element.  See figs 1a/b and plugs 15 and 16..
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to add at least two baffles disposed in said tubular element, arranged on opposite sides of said lumen to provide a non-straight path through the tubular element to Alving for the benefit of filtering out unwanted large particles and to add to Alving plugs configured and dimensioned to seal the housing inlet and outlet after use and removal of the tubular element for the benefit of protecting the interior elements when not in use.

Claims 42 and 43 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Alving,  and Haskett in further view of Mullock et al. (U.S. Publication NO. 2005/0109932, hereinafter Mullock).
	With respect to Claim 42, Alving discloses that the portable drug sampling device is designed and configured to be coupled to a sensing unit [1] of a system for detecting the presence or determining the quantitative amount of at least one drug compound [column 2, line 2] in exhaled breath. 
	Alving does not disclose extracting the sample collected by the sampling membrane and analyzing the extracted sample with the sensing unit.
	Mullock discloses a gas analysis system that desorbs particles trapped by the sampling membrane and analyzing via a sensing unit.  See para 61.
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to add to Alving a way to desorb particles trapped by the sampling membrane and analyzing via a sensing unit for the benefit of ensuring that the desired trapped particles were trapped by the membrane.  
	With respect to Claim 43, Alving discloses a sensor unit 1 but does not disclose that said sensor unit analyzes the sample collected by the sampling membrane.  
	Mullock discloses a gas analysis system that desorbs particles trapped by the sampling membrane and analyzing via a sensing unit.  See para 61.
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to add to Alving a way to desorb particles trapped by the sampling membrane and analyzing via a sensing unit for the benefit of ensuring that the desired trapped particles were trapped by the membrane.  
Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX T DEVITO whose telephone number is (571)270-7551.  The examiner can normally be reached on 10 am- 6 pm EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ALEX T DEVITO/Examiner, Art Unit 2855                                                                                                                                                                                                                                                                     

/LISA M CAPUTO/Supervisory Patent Examiner, Art Unit 2855